Citation Nr: 1717058	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee.

2. Entitlement to an increased rating greater than 10 percent for left knee instability associated with degenerative joint disease.

3. Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the right knee.

4. Entitlement to an increased rating for a residual scar, laceration of the left hand, rated as noncompensable prior to March 20, 2015 and 10 percent disabling thereafter.

5. Entitlement to an increased rating greater than 10 percent for duodenal ulcers.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1970 and from October 1980 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an August 2014 videoconference hearing.  A transcript is of record.

In a January 2015 decision, the Board remanded the above-listed issues for further development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

In the May 2015 rating decision, the RO increased the evaluation assigned to the Veteran's scar to 10 percent, effective March 2015.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The May 2015 rating decision properly informed the Veteran that this was a partial grant of the benefits sought on appeal, and he was provided a supplemental statement of the case (SSOC).

In August 2014, the Veteran filed a fully developed claim for an increase for his hearing loss disability, which the RO declined to adjudicate, stating that the claim was already on appeal to the Board.  That is incorrect, however.  In January 2014, the RO granted the Veteran's claim for service connection for hearing loss and assigned a noncompensable rating.  This was considered a full grant of the Veteran's appeal on that issue, and the matter was closed.  Therefore, the August 2014 claim for an increase for hearing loss is a NEW claim and is REFERRED to the RO.

Further, the issue of service connection for a skin condition has been raised by the record in a March 2015 statement.  In May 2015, the RO recognized the Veteran's statement as an inferred claim.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this statement, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's bilateral knee disability manifested, at most, as flexion to 75 degrees with pain beginning at 20 degrees, and extension limited to 5 degrees.

2. The Veteran's left knee demonstrated slight instability in December 2009 and no instability thereafter.  There is no demonstrated instability in the right knee.

3. For the period prior to March 20, 2015, the Veteran's service-connected linear residual scar, laceration left hand, was not shown to be either unstable or painful and measured two centimeters.

4. For the period beginning March 20, 2015, the Veteran's service-connected linear residual scar, laceration left hand, manifested as painful but not unstable and measured two and a half centimeters.

5. Throughout the period on appeal, the Veteran's duodenal ulcer manifested as occasional abdominal pain once or twice yearly, with transient nausea and mild vomiting.


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2016).

2. The criteria for an increased rating greater than 10 percent for left knee instability associated with degenerative joint disease have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.71(a), Diagnostic Code 5257 (2016).

3. The criteria for an increased rating greater than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2016).

4. The criteria for a compensable rating prior to March 20, 2015, and a rating greater than 10 percent on and after that date for a residual scar, laceration of the left hand, have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7804 (2016).

5. The criteria for an increased rating greater than 10 percent for duodenal ulcers have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a December 2009 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  The Board finds that all necessary development as to the issue decided herein has been accomplished.  The claims file contains relevant service treatment and personnel records, VA treatment records, VA examination reports, and private medical records.

The Veteran was most recently provided VA examinations in 2015.  He was previously examined in 2009 and 2011.  There is no objective evidence indicating that there has been a material change in the severity of any service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the September 2016 VA examinations adequate under Correia.  Indeed, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran had bilateral knee osteoarthritis, so there is no opposite undamaged joint to compare.  Thus, the Board finds the September 2016 VA examinations are adequate.

The Board notes the Veteran, in a July 2015 letter, claimed the VA examiners at his 2011 and 2015 VA examinations did not examine his knees or duodenal ulcers or record any information about his stomach or knee pain and requested that his next examination be recorded.  The record does not support this contention.  The 2015 VA examinations for the Veteran's duodenal ulcer and bilateral knee disabilities provide a medical history for each of the conditions.  Further, both the 2011 and 2015 VA examinations provide range of motion testing results for the Veteran's knees, stability testing results, and imaging was conducted at both examinations.  VA treatment records from 2015 also provide results from range of motion testing indicating similar ranges of motion as those demonstrated during the 2015 VA examination.  The 2011 and 2015 VA examinations for the Veteran's duodenal ulcer also provide diagnostic testing for anemia and the disability benefits questionnaires are filled out thoroughly.  Thus, the Board finds the 2011 and 2015 VA examinations to be more than adequate.

Further, private medical records and VA treatment records provide extensive range of motion testing results for the Veteran's service-connected knee disabilities.

In its December 2016 appellate brief, the Veteran's representative argues that the evidence of record establishes the Veteran should be entitled to a new VA examination to determine the current level of severity of his claimed condition.  However, this appears to be standard legal boilerplate, as the statement is unclear as to which "claim" the representative is referring.  Further, the Veteran has not actually alleged any worsening in his condition, just that the VA examination was inadequate, and, as stated above, the evidence of record does not support that claim.

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in August 2014.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2014 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

All due process concerns have also been satisfied.  Although medical evidence has been associated with the file since the statement of the case was issued in 2015, waiver of any further consideration of that evidence by the RO by issuing a supplemental statement of the case was provided in May 2017.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Increased Ratings

The pertinent regulations (38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10) and the pertinent diagnostic codes (5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 7305, 7801, 7802, 7803, 7804, and 7805) were provided to the Veteran in the 2011 Statement of the Case and 2014 Supplemental Statement of the Case.  There is no need to reiterate that information here. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Knee Disabilities

The Veteran is seeking an increased disability rating for bilateral arthritis and instability of the left knee associated with arthritis.  He generally contends that the disabilities are worse than as reflected by the current ratings.

Service connection for a left knee disability was granted in an August 1970 decision.  A noncompensable rating was given at that time.  The Veteran's rating for left knee arthritis was raised to 10 percent disabling in an April 2010 rating decision.  The April 2010 rating decision also granted service connection for left knee instability associated with arthritis, and arthritis of the right knee.

In the April 2010 rating decision, the Veteran's bilateral knee arthritis was rated as 10 percent disabling for each knee under diagnostic code 5101-5260.  His left knee instability was rated as 10 percent disabling under 5257.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran was afforded a VA examination in December 2009 to address the severity of his service-connected knee disabilities.  Physical examination demonstrated the Veteran had flexion to 130 degrees bilaterally, passive extension to 0 degrees bilaterally, and active extension to 5 degrees bilaterally.  He had pain at the end of motion, but was not additionally limited with repeated use.  Varus/valgus testing was normal for the Veteran's right knee, but his left knee showed laxity. McMurray testing was positive bilaterally for clicking.  X-rays taken at the time of the examination showed bilateral degenerative joint disease, left worse than right.

An MRI report of the Veteran's left knee from April 2009 showed no meniscal tear or injury, but did note mild three compartmental degenerative spurring.  Follow up x-rays of both knees were taken in May 2010.  X-ray reports show the Veteran's right knee had minimal loss of joint space medially, small spurring of patella, and no evidence of fracture or joint effusion.  His left knee showed loss of joint space medially, which was progressive since 2008, mild spurring of the patella, but showed no fracture or joint effusion.

A January 2011 Social Security Agency (SSA) medical consultant evaluation noted a June 2010 review of the Veteran's symptoms showed minimal joint pain and full range of motion in all major joints without pain or atrophy.

In December 2010, the Veteran reported left knee pain with swelling and buckling.  Range of motion testing revealed flexion to 106 degrees and extension to 0 degrees.

A February 2011 VA treatment record noted the Veteran felt his knees had more strength after physical therapy.  He still reported bilateral swelling and popping in his right knee, but experienced no episodes of buckling over the previous couple of weeks.  Range of motion testing revealed his right knee had flexion to 106 degrees and extension to 0 degrees.  His left knee had flexion to 112 degrees and extension to 0 degrees.  He experienced sensations of pressure bilaterally during all movements.  Neurological testing indicated the Veteran reported his right knee felt weird, but was not experiencing any numbness or tingling.

A March 2011 VA treatment record recorded results from range of motion testing as flexion to 110 degrees and extension to 0 degrees bilaterally.  Again, the Veteran experienced pressure with all movements and his right knee still felt "weird" but he did not have any numbness or tingling.

The Veteran was afforded a VA examination to evaluate the severity of his knee disabilities in December 2011.  The Veteran reported he experienced constant pain, swelling, locking, instability, falls, and flare ups after walking for a few minutes.  He also reported wearing a brace on his left knee.  Physical examination showed flexion limited to 75 degrees with pain beginning at 20 degrees bilaterally.  Extension was not limited bilaterally.  The examiner was unable to conduct Lachman, posterior drawer, or valgus/varus testing.  The examiner noted the Veteran had less motion than normal, pain on movement, and disturbance of locomotion bilaterally.

A private medical record from Columbia Orthopaedic Specialists, LLC dated June 2012 noted the Veteran's knees were examined and he demonstrated flexion to 80 degrees bilaterally, with no evidence of atrophy, instability, apprehension, or crepitus.  In July 2012, range of motion testing was recorded as flexion to 30 degrees bilaterally due to pain and full extension; neither knee demonstrated instability.  The Veteran began receiving shots to treat his knees in July 2012.  A record from August 2012 reported the Veteran had flexion to 110 degrees bilaterally before pain began and no obvious instability.  The Veteran had full range of motion bilaterally in February 2013.  In July 2013, he had full range of motion in his knees.  A September 2014 private medical record recorded the Veteran's knee flexion as 130 degrees bilaterally.

During his August 2014 Board hearing, the Veteran reported he fell going up the stairs due to his knees locking.  He reported physical therapy helped, in that he learned how to walk and ensure his foot was level when he stepped down.

The Veteran was afforded a final VA examination for his knees in March 2015.  The Veteran reported using a cane and bilateral knee braces regularly.  Physical examination revealed he had flexion from 5 to 110 degrees and extension from 110 to 5 degrees bilaterally.  The examiner noted the decreased motion and pain limited his capacity for weight bearing.  The Veteran had normal muscle strength, no atrophy, no ankylosis, no subluxation, and no instability bilaterally.  

After a full review of the record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for bilateral knee arthritis.

In regard to limitation of motion, in order to warrant a schedular evaluation in excess of 10 percent for the Veteran's bilateral knee disabilities under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 30 degrees or 10 degrees, respectively.  VA treatment records, examination reports, and private medical records show the Veteran's flexion was limited to, at most, 75 degrees and his extension was limited to 5 degrees.  He is currently rated for limitation of flexion, and, although he could get a separate rating under Diagnostic Code 5261 for limitation of extension, he has never shown limitations to 10 degrees, which is what is needed for a separate, compensable evaluation. 

Although there is one private medical record in 2012 noting the Veteran's flexion was limited to 30 degrees due to pain, every other record in the voluminous VA and private records covering 2009 to 2015, showed his flexion ranged from 75 to 130 degrees.  It cannot be said that his disability picture approximates that consistent with flexion limited to 30 degrees when every other record over more than five years repeatedly showed much less limitations.

Thus, any evaluation greater than 10 percent is not warranted under Diagnostic Codes 5260 or 5261.  In addition, as flexion and extension of the knees have not been shown to have been limited to 30 and 10 degrees even with consideration of painful motion, separate ratings for limitation of flexion and extension of the right knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).
The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board finds that the currently assigned 10 percent rating for each knee under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion.

The Board notes the Veteran did repeatedly report episodes of locking.  However, there was no objective evidence of ankylosis.  Therefore, Diagnostic Code 5256 is not applicable.  Id.  Nor have there been any medical findings of dislocation or removal of the semilunar cartilage of either knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's knees under Diagnostic Codes 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5262, 5263 (2016).

The Veteran currently has a separate 10 percent disability rating for his left knee under Diagnostic Code 5257.  The December 2009 VA examiner found laxity in the Veteran's left knee.  A higher rating of 20 percent is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  Subsequent VA treatment records, private treatment records, and VA examination reports found no objective evidence of subluxation or lateral instability in either knee.  However, as the RO has decided to continue the Veteran's 10 percent rating for instability of his left knee under Diagnostic Code 5257, the Board will not disturb this rating.

The Board acknowledges the Veteran's reports of instability or complaints of loss of balance.  However, the Board considers the determination as to the existence and severity of any knee subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of lateral instability of the knees are also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has instability is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of either knee.  The December 2011 and March 2015 VA examinations, along with the extensive VA treatment records, show no objective evidence of instability or subluxation.  Thus, the Board concludes that a separate rating under Diagnostic Code 5257 for the Veteran's right knee is not applicable, nor is a higher rating warranted for the left knee.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

In sum, the Board finds the criteria for an increased rating greater than 10 percent for the entire period on appeal have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Scar, Laceration Left Hand

The Veteran's service connected scar is rated as noncompensable prior to March 20, 2015 under Diagnostic Code 7804.  A May 2015 rating decision increased the Veteran's left scar rating to 10 percent disabling from March 20, 2015.

Diagnostic Code 7804, provides for a 10 percent disability rating for one or two scars that are unstable or painful.  The next higher, 20 percent, disability rating requires that there be three or four scars that are unstable or painful, which is not demonstrated by the evidence in this case.

The record reflects that the Veteran has one scar on the palm of his left hand resulting from a laceration incurred when putting a boat into the water during service.  See December 2011 VA examination.

In 2009, the Veteran was afforded a VA examination of his scar.  He reported never having injured his left hand and that no scar was present.  The Veteran was afforded a second VA examination for his scar in December 2011.  At that examination, the examiner noted a two centimeter long linear scar on the Veteran's left hand.  The scar was neither painful nor unstable and did not impact the Veteran's ability to function.

There is no medical evidence that the Veteran's scar manifested as unstable or painful and a compensable, 10 percent, rating is not warranted prior to March 20, 2015.

The Veteran appeared before the undersigned in an August 2014 videoconference hearing.  During the hearing, he reported cramping and itching in his scar.  He also claimed the scar limited his range of motion because the muscle was cut deeply.

The Veteran was afforded a final VA examination for his scar on March 20, 2015.  The Veteran reported the scar on his left palm was painful and he experienced numbness in his left hand related to the scar.  The examiner noted a linear, two and a half centimeter long scar.  The scar was not unstable, or deep, and it did not cause any limitation of function.

The Veteran has one painful scar on the palm of his left hand.  The evidence does not demonstrate the Veteran had three or four scars that are unstable or painful to warrant a 20 percent rating.  In a 2017 statement he appeared to argue he was entitled to a higher rating because of a skin condition on his groin.  This would be a completely different condition as the scar is explicitly service-connected based on a laceration injury to the palm.

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scar, but finds that a higher rating is not assignable under any other diagnostic code.  DC 7800, 7801 and 7802 are not applicable.  The VA examinations of record do not reflect that the Veteran's scar of the left hand results in any limitation of motion or loss of function, so a higher rating is not warranted under DC 7805.

Therefore, based on the foregoing, the Board finds that the Veteran is neither entitled to a compensable disability rating prior to March 20, 2015, nor a disability rating in excess of 10 percent thereafter.  In making this finding, the Board acknowledges the Veteran's descriptions of pain.  However, for the reasons described above, the weight of the evidence is against a finding that the schedular criteria for a higher disability rating have been met or more nearly approximated.  Moreover, the Board finds that the current 10 percent disability rating beginning March 20, 2015 takes his pain into account, as there is no evidence of pain prior to the March 20, 2015 VA examination.

Duodenal Ulcer

The Veteran claims an increased rating for his duodenal ulcer.  Specifically, he has asserted that his symptoms are more severe than those reflected by a 10 percent rating.

Upon review of the Veteran's file, it does not appear his ulcer caused recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or cause continuous moderate manifestations.

In December 2008, the Veteran was treated for epigastric pain.  He was treated again for epigastric pain in August 2009, but reported no vomiting or diarrhea; he was diagnosed with gastroesophageal reflux disease (GERD).

A letter from a private physician dated October 2011 stated the Veteran had difficulty taking his arthritis medications as a result of his H-pyloric gastritis.

In February 2010, the Veteran denied experiencing anemia.  He was continuously treated for GERD.  In April 2011 a VA treatment record noted the Veteran's reflux was partially controlled by medication, but he had a history of a duodenal ulcer.

The Veteran was afforded a VA examination for his duodenal ulcer in December 2011.  The examiner noted the Veteran experienced recurring symptoms of continuous abdominal pain, transient nausea, and mild vomiting.  The Veteran had episodes of nausea or vomiting four or more times a year, but the symptoms lasted less than one day.  The examiner noted the Veteran experienced no incapacitating episodes.  The examiner also noted the Veteran experienced anemia.  CBC testing showed his hemoglobin was 12.2gm/100ml.  The Veteran did not experience weight loss.

The Veteran appeared before the undersigned in an August 2014 videoconference hearing.  During the hearing, the Veteran reported he experienced bloody stool, bloating, pain, cramping weekly.  He also reported vomiting approximately every other week.

In March 2015, the Veteran was afforded another VA examination in relation to his duodenal ulcer.  He reported occasional abdominal discomfort and heartburn.  The examiner noted the Veteran experienced recurring episodes of abdominal pain four or more times a year lasting less than one day.  Results from the Veteran's upper endoscopy in June 2011 had shown a normal esophagus, normal stomach, and normal duodenum.  Although the examiner did not note the Veteran had anemia, CBC testing showed his hemoglobin was 14gm/100ml.  The Veteran experienced no incapacitating episodes related to his duodenal ulcer.

The Veteran complained of abdominal pain in August 2014, October 2014, and January 2015.  See Private Medical Records from Dr. H.  He did not report any nausea, vomiting, or bloody stool.

In a July 2015 statement, the Veteran wrote that the medication he takes for his knee pain causes constipation, pain, and bloody stool.

The evidence of record does not reflects that the Veteran's symptoms for his duodenal ulcer more closely approximate a 10 percent rating.  During the period on appeal, the Veteran occasionally reported abdominal pain.  On VA examination, he reported transient nausea and mild vomiting four or more times a year, but the symptoms lasted less than one day.  At the hearing, he reported vomiting every other week.  While this is certainly recurrent, there is no allegation that he has continuous symptoms.  Also, even though his symptoms recur, they are clearly not "severe" "averaging 10 days in duration" when he states they resolve in less than one day.  

Although the Veteran had a history of anemia in 2002, and the December 2011 VA examiner found the Veteran had anemia, he did not experience weight loss.  See Medical Treatment Records furnished by SSA.  Thus, a higher 40 percent rating is not warranted because his duodenal ulcer did not manifest as "less than severe but with impairment of health manifested by anemia and weight loss."  Further, the Veteran did not experience any incapacitating episodes.

In reaching these conclusions, the Board has considered the Veteran's statements.  To this end, the Veteran, as a lay person, is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran could identify periods of vomiting or bloody stool.  However, he lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran can speak to the presence of certain symptoms, he is not competent to conclude what causes the symptoms, such as vomiting or bloody stool, or more importantly to evaluate the impact of certain symptoms on his overall health.  To this end, the Board endeavored to obtain medical evidence to evaluate the impact of the Veteran's reported symptomatology, but as described above, the opinions and evidence provided have not supported a rating in excess of 10 percent for the Veteran's duodenal ulcer at any time during the course of his appeal.  Thus, the criteria for a schedular rating in excess of 10 percent for the Veteran's duodenal ulcer have not been met.


ORDER

Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an increased rating greater than 10 percent for left knee instability associated with degenerative joint disease is denied.

Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an increased compensable rating prior to March 20, 2015, and a rating higher than 10 percent thereafter, for a residual scar, laceration of the left hand is denied.

Entitlement to an increased rating greater than 10 percent for duodenal ulcers is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


